DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-117434, filed on June 20, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  The word “cpfigured” is misspelled and should be “configured.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing circuitry” in claims 1-12.
The term circuitry as claimed is a generic place holder with functional language “configured to acquire an echo signal, perform a first (second) sensitivity setting and generate echo image.”  The term circuitry is modified by the word “processing” which does not denote structure.  The processing circuitry is part of a controller 24 that contains the following software modules:
Signal acquiring module 31a which acquires the echo signal through the radar interface 25 (Spec. Para. [0031]).  
Screen generating module 31b may convert the signal level of the echo signal after the gain adjustment into the color level based on this video slope (Spec. Para. [0031]).
Gain adjusting module 31c may also determine the threshold line according to the levels of the sea surface reflection removal and the rain and snow clutter removal which are set automatically or manually (Spec. Para. [0036]). Note that applicant states that the Gain adjusting module can be done with an analog circuit (Spec. Para. [0031]); however, there only appears to be written description support for a digital/software Gain adjusting module 31c.  
Video slope setting module 31d may set a video slope to be applied to the echo image 51 (Spec. Para. [0038]). “The video slope may be a conversion factor for converting the signal level into the color level. For example, supposed that the signal level is divided into 256 levels from 0 to 255, and the color level has 32 levels from 0 to 31. Here, as illustrated in Fig. 7, if assigning the color level equally to the signal level, the video slope may be determined so that a relation of the signal level vs. the color level has a linear relation. On the other hand, if a color change to the signal level is to be exaggerated (i.e., the color change is large at the place where the signal level is strong, and the color change is small at the place where the signal level is weak), as illustrated in Fig. 8, the video slope may be determined so that a rate of change in the color level increases as the signal level becomes higher. On the contrary, if the color change to the signal level is to be smoothened (i.e., the color change is large at the place where the 
Color palette setting module 31e may set a color palette to be applied to the echo image 51 (Spec. Para. [0039]).
Boundary setting module 31f may accept a value of the boundary position from the user, and then set the boundary position according to the input by the user.
All citations above confirm that an algorithm exists for each module or that the algorithm being performed is conventional.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahama (US 2010/0321231).
As to claims 1 and 15, Nakahama discloses an echo image generating device, comprising: processing circuitry (Fig. 1 items 5, 7, 8 and 10) configured to: 
acquire an echo signal from a target object around a ship (Para. [0030] “the sweep memory 4 [as shown in Fig. 1], which is the buffer, sequentially outputs the received data to the rain-and-snow clutter suppression module 10.”); 
perform a first sensitivity setting for the echo signal in a first range, and a second sensitivity setting for the echo signal in a second range without including the first range, the second sensitivity setting being different from the first sensitivity setting (Para. [0075-83], Fig. 2 step S105 and S106 “Rain-Snow/Noise Section” and S107 “Land/Target-Object Section” and Fig. 6.  See also Para. [0100] “The radar device is also provided with the threshold output module 12 for determining the rain-and-snow clutter removing threshold for each predetermined distance range. The threshold output module 12 also includes the internal data basis threshold 
generate an echo image of the first range based on the first sensitivity setting, and generate an echo image of the second range based on the second sensitivity setting (Para. [0036] “the image data where the signal level is plotted on the plane corresponding to the position of the land or target object is generated, and based on this, the radar image can be displayed on the display 8.”   See also Para. [0090] “a smooth radar image can be displayed on the display 8 without the radar image being non-smoothed at a boundary or boundaries of the distance ranges.”  See also Figs. 5-6).
As to claim 11, Nakahama further discloses the echo image generating device of claim 1, wherein the processing circuitry assigns a color palette to the echo signal in the first range and assigns a different color palette to the echo signal or an echo trail in the second range (Para. [0034] “a pixel with a stronger signal level is displayed in a darker color and a pixel with a weaker signal level is displayed in a lighter color, for example; thereby the situation of the land or target object around the radar device can be displayed in a horizontal plane”).
As to claim 13, Nakahama further discloses the echo image generating device of claim 1, wherein the first range is a circular range centering on a position of the ship, and the second range is a range adjacent to the first range and surrounding the first range from outside
As to claim 14, Nakahama further discloses a radar device, comprising: the echo image generating device of claim 1 (Fig. 1); and a radar antenna configured to receive the echo signal (Fig. 1 item 1 radar antenna coupled to item 2 reception circuit).
Claims 2-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahama as evidenced by Cammerata (US 8,094,063).
 As to claim 2, Nakahama further discloses the echo image generating device of claim 1, wherein the first range is a short-distance range located at a short distance from the ship, and the second range is a long-distance range located at a long distance from the ship (Figs. 5-6 show short distance and long distance.  For example, item 506 shows a short distance based on rain-snow followed by land/target section. See also Para. [0081] “based on the radar equation”), and wherein the processing circuitry sets the first sensitivity of the echo signal in the short-distance range lower than the second sensitivity of the echo signal in the long-distance range (Para. [0014] “The threshold output module may include a threshold determination module for adopting as the threshold a value obtained by subtracting a predetermined offset from the rainfall amount level calculated based on the radar equation for the distance range determined to be the distance range where the rain-and-snow clutters or the white noises are not dominant.”  The radar range equation indicates that the further the range a target is the less of a threshold that is required to detect the target as evidenced by Cammerata.  In other words, the receiver has to be more sensitive for further targets.  See also Equations 1-10.).
Cammerata discloses “Radar systems have well-known characteristics, in that long-range detection of small objects is known to require transmission of more power, higher gain antennas, and/or more sensitive receivers than that or those required for short-range detection of large objects. Tightly spaced objects, i.e. clusters, of similar size are most difficult to resolve 
As to claim 3, Nakahama further discloses the echo image generating device of claim 2, wherein the processing circuitry sets a first gain for the echo signal in the first range, and a second gain higher than the first gain for the echo signal in the second range (Id.  In addition to the citations in claim 2, see Para. [0061] and equation (5) which incorporates an equation for Gain.  As seen from the equation, more gain is required for longer ranges.).
As to claim 4, Nakahama further discloses the echo image generating device of claim 2, wherein the processing circuitry generates a first echo image of a lower sensitivity and a second echo image of a higher sensitivity, based on the echo signal, and wherein the echo image is generated by synthesizing a portion corresponding to the first range included in the first echo image, and a portion corresponding to the second range included in the second echo image (Para. [0086] “when the rain-and-snow clutter removing threshold for the distance range currently processed is found, the threshold smoothing modules 17 smoothes the rain-and-snow clutter removing thresholds in the distance direction and the azimuth direction (S108 in FIG. 2).”).

Allowable Subject Matter
Claims 5-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Nakahama does not disclose “an indication of a position of the boundary between the first range and the second range on a screen including the echo image.”
Claims 6-10 either directly or indirectly depend from claim 5.
Regarding claim 12, Nakahama discloses a level curve as shown in Fig. 5 that would meet the scope of one slope but not two slopes thus Nakahama does not teach “wherein the processing circuitry assigns a video slope to the echo signal in the first range and a assigns a different video slope to the echo signal or an echo trail in the second range.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Ohnishi (US 8,115,674) discloses “a saturation detection module for comparing a level of each of the reception signals with a predetermined threshold to detect saturation of the reception signal, and an image forming module for forming a detection image based on the reception signals.”  Examiner also lists several similar inventions by same inventor or assignee on form 892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648